Citation Nr: 1646535	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for a depressive  disorder, initially rated as 30 percent disabling.

2.  Entitlement to service connection for drug abuse, including as secondary to service-connected depressive disorder.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).

4.  Entitlement to additional compensation benefits allowance for D, as the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

These matters were previously before the Board in March 2016, at which time the issues on appeal were remanded for additional development.  A supplemental statement of the case was issued in July 2016 and September 2016 as to the issues of entitlement to an increased rating for depressive disorder, service connection for drug abuse, and TDIU.  The case was returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to additional compensation benefits for D, as the Veteran's spouse, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Depressive disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired memory, anxiety, depression, sleep impairment, and disturbances in motivation and mood.    

2.  Drug abuse was not manifest in service and is not attributable to service.  

3.  Drug abuse is not related (causation or aggravation) to a service-connected disease or injury.

4.  The Veteran's service connected depressive disorder does not render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).

2.  Drug abuse was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Drug abuse is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for an increased disability rating, service connection, and TDIU, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claim for an increased disability rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected depressive disorder, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Veteran was also afforded a VA examination responsive to the claim for service connection of drug abuse.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected depressive disorder has not materially changed and a uniform evaluation is warranted.  

The Veteran's depressive disorder is evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected depressive disorder more nearly approximates the criteria for a 50 percent disability evaluation for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's depressive disorder has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, memory loss, depression, anxiety, sleep impairment, and disturbances of motivation and mood.    

The Board points out that the evidence shows that the Veteran does not have symptoms such as obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his depressive disorder.  He is alert, oriented, and cooperative upon examination, and his depression does not prevent him from functioning independently.  

Each of the VA examiners assessed that the Veteran had no more than moderate symptoms of depressive disorder, which interfered with occupational functioning and social relationships for the Veteran, but do not cause such social and occupational impairment as to render him deficient in most areas.  The January 2012 VA examiner assigned a GAF scores of 58.   A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the Veteran's GAF score is consistent with the symptomatology shown in contemporaneous treatment records.  The GAF scores of the VA examiners and treating providers take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's depressive disorder is provided.  See 38 C.F.R. § 4.2 (2016) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

The Board acknowledges that the Veteran complained of complained of sleep impairment, mild memory loss, disturbances of mood and motivation, anxiety, and depression at his VA examinations and in seeking treatment.  However, the current 50 percent disability evaluation accounts for the Veteran's reduced reliability and productivity.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  His symptoms do not equate in severity, frequency or duration to the level of occupational and social impairment required to constitute deficiencies in most areas such as thinking, judgment, work, school, family relations and mood. The evidence also does not show that the Veteran experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9434.  

At the January 2012 and April 2016 VA examinations, the Veteran had depression and anxiety, but he did not have symptoms such as homicidal ideation, delusions or hallucinations, or impaired thought processes.  At these examinations, and in statements, the Veteran complained of depression, sleep impairment, anxiety, and difficulty concentrating, but the examinations indicate that the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment are not impaired, and his hygiene has been consistently good.  The VA providers and examiners also note the Veteran's symptoms, such as sleep impairment, anxiety, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most reduced reliability and productivity.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and mild memory loss; there is no evidence of symptoms such as ritualistic or obsessive behavior, hallucinations, delusions, homicidal ideation, or impaired speech or thought processes.  Consequently, the weight of the evidence is against a rating higher than 50 percent for depressive disorder.

For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for depressive disorder.  38 C.F.R. §§ 4.3, 4.7. 

Extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's depressive disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of anxiety, depression, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's depressive disorder, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's depressive disorder is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


	(CONTINUED ON NEXT PAGE)


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol.  38 C.F.R. § 3.301(c)(3), (d). 

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran argues that his drug abuse is due to his depression.  

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for drug abuse are not met.  

In this case, there is no evidence of that the Veteran made any relevant complaints during service or for many years thereafter.  The Board acknowledges that the Veteran started abusing alcohol in service; his October 1961 separation examination report indicates that the Veteran reported a history of excessive drinking.  Nonetheless, at the January 1961 and October 1961 military examinations, the Veteran denied a history of drug and narcotic use.  Regardless, as previously noted, VA compensation is not payable where a claimed disability was the result of the person's abuse of alcohol or drugs.  Moreover, the Board reiterates that service connection due to a disease that results from willful misconduct, including alcohol abuse is not permissible; to the extent that the Veteran claims that his drug abuse is the secondary result of the chronic use and abuse of alcohol in service, his claim must be denied.  Thus, to the extent that the Veteran claims his drug abuse began during service or was caused by an event, illness, or injury in service, his claim must be denied.  

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected depressive disorder did not cause or aggravate the Veteran's drug abuse.  Although the Veteran asserts that his drug abuse was caused by his service-connected depressive disorder and/or worsened as a result of his service-connected depressive disorder, neither the VA examiners nor the Veteran's treating providers found that the Veteran's drug abuse was related to his service, including his service-connected depressive disorder.  In this regard, the Board observes that the Veteran's 1977 to 1981 VA treatment records, related to admissions for detoxification, reflect that he reported that he began abusing drugs at age 17.  Additionally, the April 2016 VA examiner, in his April 2016 opinion and July 2016 addendum opinion, concluded that the Veteran's substance abuse was less likely than not caused by an in-service injury, event, or illness, including the Veteran's service-connected depressive disorder.  The VA examiner also found that the Veteran's substance abuse problems were not caused by or permanently aggravated by his service-connected depressive disorder.  The VA examiner explained that the Veteran's claim that he did not abuse any substances prior to service was not realistic; to this point, the Board observes that this assertion is inconsistent with the medical evidence of record.  The VA examiner further explained that, given the Veteran's history of pre-service substance abuse, the Veteran's drug use disability was more likely a function of factors in his environment.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . .").  

The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  The Veteran is competent to report diagnoses of drug abuse, and when he first began abusing drugs.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, the Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the April 2016 VA examination report and July 2016 addendum opinion, as well as by the clinical evidence of record.   Post-service treatment records do not reflect any credible relationship between the Veteran's drug abuse and his service-connected depressive disorder.

In short, there currently is no persuasive medical nexus evidence of record indicating the Veteran's drug abuse was caused or aggravated secondary to his service-connected depressive disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The Board notes that the opinion of the April 2016 VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's drug abuse is related to his service, including his service-connected depressive disorder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Accordingly, this opinion is found to carry significant weight.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of drug abuse.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


	(CONTINUED ON NEXT PAGE)


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

In this case, Veteran's sole service connected disability is depressive disorder, rated as 50 percent disabling.  He is thus ineligible for consideration for a TDIU on a schedular basis.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2016).

The Veteran seeks entitlement to TDIU on the basis of his service-connected depressive disorder.

The Veteran provided a completed TDIU application in April 2013.  On that form, he reported that he completed 2 years of college.  The Veteran also reported that he had been employed as a machinist and that he became too disabled to work in June 2006.  The application report reflects that the Veteran had some periods of part-time employment in 2011 and 2012.  The Veteran reported that he had not tried to obtain full-time employment since he became too disabled to work.  

Records from the Social Security Administration reflect that the Veteran is not in receipt of disability benefits; there is no indication that the Veteran has ever been awarded disability benefits.  The records reflect that the Veteran is only in receipt of retirement benefits.  

At the January 2012 VA examination, the Veteran reported that he stopped working as a machinist in 2006 due to arthritis in his legs.  The January 2012 and April 2016 VA examiners found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  With regard to the criteria for TDIU, the April 2016 VA examiner opined that the Veteran's depression was not so severe as to the prevent the Veteran from working, if the Veteran was physically able to do so.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disability of depressive disorder does not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is capable of performing the physical and mental actions required by employment.  The Veteran is currently unemployed and in receipt of Social Security retirement benefits for reasons unrelated to his service-connected depressive disorder.  According to the evidence of record, the Veteran left his last job due to a nonservice-connected disability.  The evidence shows that, while the Veteran asserted that he could not be employed due to his service-connected depressive disorder, he is not employed due to nonservice-connected physical disabilities.  

Finally, the April 2016 VA examiner opined that his service-connected depressive disorder, standing alone, did not have an impact on his ability to be employed.  This opinion is more probative than the Veteran's lay statements to the contrary and is supported by the record.  

In sum, the Veteran's service-connected depressive disorder does not render him unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to a 50 percent disability evaluation for depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for drug abuse is denied.

Entitlement to TDIU is denied.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In the March 2016, the Board remanded the Veteran's claim of entitlement to additional compensation dependents benefits allowance for D, as the spouse of the Veteran, for clarification of his marital status.  In this regard, the Veteran reported he had been married to D since March 2006.  Indeed, a marriage certificate is of record that indicates their marriage on March 10, 2006.  However, the Statement of the Case (SOC) for this issue, issued in September 2014, made reference to VA treatment records from July 2014.  This is significant, as the SOC cites to the Veteran's reference to D as his ex-wife in a July 24, 2014, VA treatment record.  The Veteran also makes this reference in an October 2013 VA treatment note, which is of record.  However, another October 2013 VA treatment note documents the Veteran referring to D as his wife.  

Following the Board's remand, the RO sent the Veteran a letter requesting that he provide clarification of his marital status, including whether or not he is still married to D.  The RO also requested that the Veteran provide documentation that shows the dissolution of any previous marriages.  

In April 2016, the Veteran submitted a divorce decree, reflecting his divorce from J in 2001, and a duplicate copy of the marriage license reflecting his March 2006 marriage to D.  The Board acknowledges that the RO issued supplemental statements of the case in July 2016 and September 2016, as instructed by Board in the March 2016 remand to the RO and as required by VA regulation.  However, neither supplemental statement of the case reflects readjudication of the issue of additional compensation dependents benefits allowance for D, as the spouse of the Veteran.  A review of the electronic claims folder does not show that that the Veteran or his representative waived RO consideration of the documents submitted by the Veteran.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

As a result, the RO must consider all evidence pertaining to the Veteran's remaining claim on appeal in the first instance.   Therefore, this claim must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any additional notification or development deemed necessary, the RO should also readjudicate the Veteran's claim for additional compensation dependents benefits allowance for D, as the spouse of the Veteran.   

The RO must consider all of the evidence received since the March 2016 Board remand.  The RO should also undertake any additional development deemed warranted in consideration of all evidence of record.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


